            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

PAUL DONOVAN WALDE,
        Plaintiff,
v.                                                   Case No. 1:19-cv-101-AW-GRJ
FLORIDA CHILD SUPPORT
PROGRAM, et al.,
     Defendants.
_______________________________/
                               ORDER OF DISMISSAL

        This case is before the Court upon the magistrate judge’s Report and

Recommendation dated August 12, 2019. ECF No. 8. No objections have been filed.

        Having considered the Report and Recommendation, the Court has

determined that the Report and Recommendation should be adopted. Accordingly,

it is now ORDERED as follows:

     1. The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order, and this case is DISMISSED.

     2. The Clerk is directed to enter a judgment stating: “This case is dismissed for

lack of subject matter jurisdiction.”

     3. The Clerk is directed to close the file.

        SO ORDERED on September 10, 2019.

                                          s/ Allen Winsor
                                          United States District Judge
